Citation Nr: 0532308	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  98-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service, including as a prisoner of 
war (POW), during multiple periods from December 1941 to 
March 1946.  He died on July [redacted], 1996.  The appellant is his 
widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, denied, in 
part, entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits. 

In February 2000, the Board affirmed the RO's denial.  
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in January 2001, the Court 
granted the Appellee's Motion for Remand and to Stay 
Proceedings, vacated the Board's February 2000 decision, and 
remanded the matter to the Board for readjudication pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000).  

The Board in turn remanded the appellant's claims to the RO, 
including via the Appeals Management Center (AMC) in 
Washington, D.C., in September 2001 and October 2003.  While 
the case was in remand status, in a rating decision dated in 
August 2005, the RO granted the appellant service connection 
for the cause of the veteran's death.  The claim for that 
benefit having been satisfied, it is not now before the Board 
for appellate review.




FINDING OF FACT

A claim for VA benefits was not pending at the time of the 
veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5121 (West 2002); 38 C.F.R. §§ 3.159, 
3.1000 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not ensured 
strict compliance with the VCAA's notification provisions.  
The RO provided the appellant VCAA notice in October 2001, 
but therein, the RO did not refer to the appellant's accrued 
benefits claim.  Instead, the RO referred to the appellant's 
claim for service connection for the cause of the veteran's 
death, which, as previously indicated, has since been 
granted.  

Nonetheless, the Board's decision to proceed in adjudicating 
the appellant's accrued benefits claim does not prejudice the 
appellant in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94.  This is so because the basic facts in 
this case are not in dispute; rather, it is the application 
of the law to those facts that is for resolution.  VA's 
General Counsel has held that, under 38 U.S.C.A. § 5103(a), 
VA is not required to provide an appellant notice of the 
information and evidence necessary to substantiate a claim 
when substantiation is impossible because there is no legal 
basis for the claimed benefit.  See VAOPGCPREC 5-2004 (June 
23, 2004).  Likewise, the Court has held that, in cases where 
the law, and not the evidence, is dispositive, the VCAA has 
no effect on an appeal.  Manning v. Principi, 16 Vet. App. 
534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002; Dela Cruz 
v. Principi, 15 Vet. App. 143 (2002).  The VCAA is thus 
inapplicable to this claim.



II.  Analysis of Claim

The appellant has not offered any particular argument with 
regard to her accrued benefits claim.  She simply asserts 
that she is entitled to such benefits based on the death of 
her spouse, the veteran.
 
The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005).

The appellant's claim for accrued benefits is separate from, 
but derivative of, any claim that the veteran filed prior to 
his death.  In other words, the appellant takes any claim of 
the veteran as it stood on the date of his death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Hence, in 
order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim for VA benefits 
pending at the time of his death or have been entitled to 
such benefits under an existing rating or decision.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

In this case, the claims file includes no documentation 
showing that, at the time of his death, the veteran had a 
claim for VA benefits pending.  Moreover, there is no rating 
decision of record indicating that the veteran was entitled 
to such benefits at that time.  Rather, during his lifetime, 
the veteran filed claims for service connection and increased 
evaluations in December 1991, January 1995, August 1995 and 
October 1995.  The RO decided these claims in rating 
decisions dated in May 1993, May 1995, August 1995 and 
October 1995.  The RO notified the veteran of these decisions 
and of his appellate rights with regard to these decisions by 
letters dated in June 1993, May 1995, September 1995.  The 
veteran did not, however, appeal any of these decisions to 
the Board.  Accordingly, and pursuant to Jones, the appellant 
is not entitled to accrued benefits based on the veteran's 
death.  

The Board sympathizes with the appellant in light of her 
loss; however, as previously indicated, the disposition of 
this claim is based on law, which the Board is bound to 
apply, and not the facts of the case.  The claim must 
therefore be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


